DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after 3/17/2022 has been entered. Claims
1-11 and 21-27, 29, and 30 are pending. Claims 1, 22, 23, 25, and 27 have been amended. New claim 30 has been respectfully entered. 
Response to Arguments
Applicant’s amendment to independent claims 1, 22, and 26 has necessitated further search and consideration. All arguments pertaining to the amended portions of the claims are rendered moot because the new grounds of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's remaining arguments filed March 17th 2022 have been fully considered but they are not persuasive.  
Regarding applicant’s arguments pertaining to claims 1, 22 and 26 that Examiner’s duplication of parts rationale for obviousness is improper, Examiner considers that the implantable leadless pacemaker is an essential working part of the entire device because the disclosure of Haasl is focused on delivery of the implantable leadless pacemaker. For a duplication of a part to have patentable significance, there needs to be a new and unexpected result that is produced from such a duplication. Since adding a second pacemaker to the system does not create an unexpected result for the delivery device, then the duplication of parts is permissible.
Moreover, applicant’s arguments pertaining claims 1, 22, and 26 to the use of the Persson reference as not being proper, Examiner would like to clarify that the reference is merely being used to show that, before the effective filling date of the claimed invention, a clinical need exists to provide a dual pacing system with two implantable leadless pacing devices to wirelessly communicate with one another to convey pacing and/or sensing information to deliver synchronized therapy. The reference is part of the “obvious to try” rationale for an obviousness rejection and is not being explicitly applied to read on any specific claim limitations. Thus, it does not need to be a part of the statement of rejection. The specific limitation that requires two pacing devices is addressed by the duplication of parts as discussed above. 
Moreover, regarding applicant arguments for claims 1, 22, and 26 applicant asserts that using the disclosure of Werneth to teach multiple implantable medical devices linearly arranged in a distal section of a single delivery catheter where the devices are not attached to each other and applying those teachings to the instant claims thereby establishing the orientation of the duplicated implantable leadless pacing devices of Haasl in order to provide a dual pacing system with decreased surgical time is improper, based on the argument that Haasl does not provide motivation for implanting multiple implantable devices at different locations. However, Examiner asserts that one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case specifically, one of ordinary skill in the art before the effective filling date of the instant invention would have taken the disclosure of Werneth to improve the implant delivery device of Haasl by implanting multiple devices during the same surgical procedure because doing so would decrease surgical time because a reloading step would be eliminated. 
In response to applicant's argument pertaining to claims 1, 22, and 26 that the Werneth disclosure of implantable stents is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Werneth reference is dealing with a similar problem as that of the instant application. Werneth solves the problem of implanting multiple devices into vasculature one at a time to prevent the need for reloading a delivery. The instant application deals with this same problem, except the implanted device is different. In the context of the art and the scope of this particular invention, the difference between an implantable stent and an implantable leadless pacemaker is minimal because both devices are delivered intravenously by a delivery catheter and provide improvements in cardiovascular health and performance. 
Regarding applicant’s argument that Examiner makes a contradictory statement in the rejection describing the positioning of the implantable leadless pacemaker devices as both necessarily having a nested configuration and being able to be positioned in different orientations, Examiner asserts that a different orientation would be the flip the second implantable pacing device 180 degrees to make it face the other direction. This is a possible orientation but not one that would logically flow from the teachings of Haasl or Werneth. Examiner uses the phrase “limited number of ways to include a second implant into the tubular member” because there is more than a singular possible orientation, but there is necessarily a most advantageous orientation based on the teachings of Werneth, which is highlighted by the examiner in the annotated figure. Werneth and Haasl each suggest that the implanted devices are to be oriented in the same direction that they are to be implanted (i.e., the fixation portion of the devices are to be facing the opening of the delivery device). The annotated figure clearly shows that the instant invention is a duplication of the implantable leadless pacemaker with an extended distal holding section of Haasl with the described orientations of implantable medical devices of Werneth. 
Regarding applicant’s argument that the provided marked up drawing is based on applicant’s drawings, Examiner respectfully disagrees. The provided drawing is a representation of the duplication of the implantable device of Haasl as it would be oriented in an extended delivery device of Haasl. Werneth provides the rationale for having a second device to minimize surgical time. 
In response to applicant's argument that Grice is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Grice reference is being used to solve a problem that is reasonably pertinent to the instant application to which the applicant was concerned. Specifically, the Grice reference relates to the nesting of medical grade devices, which provides a way for the nesting of the leadless implantable devices. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 7, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Haasl et al. (US Publication 2016/0114156 A1) herein after Haasl in view of Werneth et al. (WO 2016/171754 A1) herein after Werneth and Muessig et al. (US 2015/0352351 A1) herein after Muessig.
Regarding claim 1, Haasl teaches a delivery device for delivering an implantable leadless pacing device (fig. 6), the delivery device comprising: a tubular member including a lumen extending from a proximal end to a distal end thereof (Para [0099] “The distal holding section 446 may be configured to receive the implantable device 10 therein. For example, the holding section 446 may define a cavity 448 for slidably receiving the implantable device 10, and may include a distal opening 450 for slidable insertion and/or extraction of the implantable device 10 into and/or out of the cavity 448), a distal holding section located at the distal end of the tubular member and defining a cavity therein, the distal holding section having a proximal body portion and a distal body portion located distal of the proximal body portion (fig. 6: elements 446, 447, and 448) and Para [0005] “a distal holding section extending distally of a distal end of the proximal section, the distal holding section defining a cavity therein for receiving an implantable leadless pacing device”: Examiner respectfully submits that the distal section 488 is distal of proximal section 486); and a first implantable leadless pacing device (fig. 6: example implantable leadless cardiac pacing device 10); positioned within the distal body portion in a linear arrangement (fig. 6 depicts the implantable leadless pacing device being held in a linear arrangement); wherein the proximal body portion is more flexible than the distal body portion (fig. 6 proximal section 486 and distal section 488 of distal holding section and  when referring to the reinforcement cable, the cable is described in Para [0103] as “the distal section 488 may be more tightly wound than the proximal section 486”: examiner respectfully submits that the tighter wound section of the coil provides greater rigidity to the delivery device a coil that has a larger distance between windings is more flexible than a coil having a smaller pitch), but does not explicitly disclose a second implantable leadless pacing device, wherein the first and second implantable leadless pacing devices are not attached to each other and an entirety of the distal body portion is more rigid than the proximal body portion.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second implantable leadless pacing device since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ378 (CCPA 1960). Examiner views the implantable leadless pacemaker as an essential working part of the device because the delivery device houses and implants the pacemaker into the heart. Thus, a duplication of the implantable leadless pacing device 10 of Haasl would yield a total of two leadless pacing devices.
Furthermore, Werneth discloses multiple implantable medical devices linearly arranged in a distal section of a single delivery catheter wherein the implantable devices are not attached to each other (Fig. 1 and Para [0055] “Delivery device 125 is configured to deliver one implant at a time, so that multiple implants may be implanted into a single pulmonary vein, or individual implants may be implanted into different pulmonary veins during the same procedure. For example, the three implants 140 shown in the figures may be implanted into one, two or three pulmonary veins”). 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the delivery system of Haasl to further include multiple implantable medical devices linearly arranged in a distal section of a single delivery catheter wherein the implantable devices are not attached to each other as disclosed by Werneth as a way to deliver multiple medical devices to multiple locations during the same procedure to minimize surgical time. 
Additionally, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to try to have a second leadless pacemaker positioned in a linear arrangement without the devices being attached to each other because at the time of the claimed invention there exists a clinical need to provide a dual pacing system with two implantable leadless pacing devices to wirelessly communicate with one another to convey pacing and/or sensing information to deliver synchronized therapy. This is shown by Persson et al. (US Publication 2016/0121129 A1) in Para [0052]. With the delivery device of Haasl, there are a finite number of possible and predictable solutions to solve the recognized problem of creating a dual pacing system for synchronized therapy. The implantable leadless devices could either be delivered one at a time by withdrawing the entire delivery device after the first device is implanted by a push member or by positioning both devices in the lumen of the delivery device and using the push member to push out the first device at a first location and then the second device at a second location without needing to refill the delivery catheter with a second implantable leadless device. By doing the latter, a surgeon would be able to shorten the surgical time for a patient receiving the implantable pacing system. A shorter surgical time is well known to be beneficial for the patient because it decreases amount of anesthesia being used to sedate the patient. Regarding the orientation of the leadless pacing devices, fig. 6 of Haasl depicts the leadless pacing device positioned in the lumen of the delivery device in a linear position and parallel with the lumen sides. Furthermore, an extension of the holding section length to provide the space to cover the two devices would have flown naturally based on the teachings of Haasl in order to fit an additional pacing device in the delivery system. One of ordinary skill in the art, with the knowledge of the finite number of solutions, would have pursued the potential solutions with a reasonable expectation of success because the push member would simply need to push the devices into the tissue to implant them to achieve a dual chamber pacing system. Thus, the creation of a dual pacing system by using a delivery system that holds both devices and implants both devices would have been an obvious solution to one of ordinary skill in the art, given the present discloses of Haasl in view of Werneth for the purpose of creating a delivery system that is used to implant a dual pacing system for synchronized pacing therapy to treat tachycardia or bradycardia. See MPEP 2143 Part I section E “obvious to try”.
Moreover, Muessig discloses in a similar delivery device, a proximal body portion (Para [0042] “A region 152 having a collapsible diameter is arranged at the proximal part of the soft tip and comprises a mesh-like structure which can be moved into the outer sheath 110”) and a distal body portion (Para [0042] “a soft tip 154 at its distal part 156 which is not collapsible in diameter”) of a inner sheath of a delivery device (fig. 5: inner sheath 150). Examiner respectfully submits that because the distal soft tip 154 at part 156 is non-collapsible and proximal region 152 is collapsible, that the distal section is more rigid than the proximal region in its entirety.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the delivery device of Haasl in view of Werneth to further modify the distal holding section of Haasl to have an entire distal holding section that is more rigid than a proximal holding section as disclosed by Muessig because doing so avoids damage to myocardial tissue due to applied pressure when placing the implantable leadless pacemaker (see Muessig Para [0047]).
Regarding Claim 2, Haasl further teaches the distal end of the tubular member includes an atraumatic tip made of a material that is softer than the distal body portion (Para [0075] “The distal holding section 146 may include a body portion 145 and a distal tip portion 147 that may, for example, be configured to be atraumatic to anatomy, such as a bumper tip” and Para [0076] “For example, the distal tip 147 may be made of a material that is softer than the body portion 145 of the distal holding section”). 
Regarding claim 3, Haasl further teaches wherein the proximal body portion having a first material (Para [0085] “For example, all or a portion of the delivery device 100, such as the proximal section 140, such as shaft member 142, may be made of a shape memory material, such as a shape memory polymer and/or a shape memory metal”) and the distal body portion having a second different material (Para [0078] “For example, the one or more conductive pathways may include one or more sections defined in the wall of the distal holding section 146 that comprises a conductive material, such as conductive metals, polymers, and the like” and Para [0089] “For example, the distal holding section 246 may include an inner layer or coating of harder or more lubricious material that resists force applied by the fixation mechanism 24 onto the inner surface of the distal holding section 246. For example, the distal holding section 246 may include a multi-layered structure, and an inner layer may be made of a material that is harder than an outer layer”).
Regarding claim 7, Haasl further teaches wherein the distal body portion further comprises a reinforcing element (Para [0120] “The reinforcing element 653 may have a "C" shape configured to allow the distal end region of the distal holding section 646 to expand. For example, the body portion 645 may include a fold of excess material adjacent to the reinforcing element 653 to allow the distal end region to expand and accommodate an implantable device 10”).  
Regarding claim 21, Haasl further teaches wherein the proximal body portion comprises a first material and the distal body portion comprises a second material, wherein the first material is more flexible than the second material (Para [0080] “Referring to FIG. 2, for example, the proximal section 140 may include one or more articulation or deflection mechanism(s) that may allow for the catheter 100, or portions thereof, to be deflected, articulated, steered and/or controlled in a desired manner. For example, the proximal section 140 may include a shaft, such as a tubular shaft member 142 that includes at least a portion thereof that can be selectively bent and/or deflected in a desired or predetermined direction” and fig. 6 proximal section 486 and distal section 488 of distal holding section and when referring to the reinforcement cable, the cable is described in Para [0103] as “the distal section 488 may be more tightly wound than the proximal section 486”).
Regarding claim 22, Haasl teaches a delivery device for delivering implantable leadless pacing devices (fig. 6), the delivery device comprising: a tubular member including a lumen extending from a proximal end to a distal end thereof (Para [0099] “The distal holding section 446 may be configured to receive the implantable device 10 therein. For example, the holding section 446 may define a cavity 448 for slidably receiving the implantable device 10, and may include a distal opening 450 for slidable insertion and/or extraction of the implantable device 10 into and/or out of the cavity 448), a distal holding section located at the distal end of the tubular member and defining a cavity therein, the distal holding section having a proximal body portion and a distal body portion located distal of the proximal body (fig. 6: elements 446, 447, and 448 and Para [0005] “a distal holding section extending distally of a distal end of the proximal section, the distal holding section defining a cavity therein for receiving an implantable leadless pacing device”); a first implantable leadless pacing device positioned within the proximal body portion of the distal holding section, the first implantable leadless pacing device having a proximal end and a distal end (fig. 6: example implantable leadless cardiac pacing device 10), the distal end having a plurality of fixation elements (Para [0070] “The implantable device 10 may include a fixation mechanism 24 proximate the distal end 16 of the housing 12 configured to attach the implantable device 10 to a tissue wall of the heart H, or otherwise anchor the implantable device 10 to the anatomy of the patient”) wherein the distal body portion is more rigid than the proximal body portion (Haasl: fig. 6 proximal section 486 and distal section 488 of distal holding section and  when referring to the reinforcement cable, the cable is described in Para [0103] as “the distal section 488 may be more tightly wound than the proximal section 486”: examiner respectfully submits that the tighter wound section of the coil provides greater rigidity to the delivery device a coil that has a larger distance between windings is more flexible than a coil having a smaller pitch), but does not explicitly disclose and a second implantable leadless pacing device positioned within the distal body portion of the distal holding section, the second implantable leadless pacing device having a proximal end and a distal end, the distal end having a plurality of fixation elements; wherein the proximal end of the second implantable leadless pacing device is located proximal of a distal most extent of the plurality of fixation elements of the first implantable pacing device such that the proximal end of the second implantable leadless pacing device is surrounded by the plurality of fixation elements on the first implantable leadless pacing device and wherein only the proximal body portion is configured to move between a first radially expanded configuration and a second radially collapsed configuration.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second implantable leadless pacing device since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ378 (CCPA 1960). Thus, a duplication of the implantable leadless pacing device 10 of Haasl would yield a total of two leadless pacing devices.
Furthermore, Werneth discloses multiple implantable medical devices linearly arranged in a single delivery catheter (Fig. 1 and Para [0055] “Delivery device 125 is configured to deliver one implant at a time, so that multiple implants may be implanted into a single pulmonary vein, or individual implants may be implanted into different pulmonary veins during the same procedure. For example, the three implants 140 shown in the figures may be implanted into one, two or three pulmonary veins”).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the delivery system of Haasl to further include that multiple implantable medical devices are linearly arranged in a single delivery catheter as disclosed by Werneth as a way to deliver multiple devices to multiple locations during the same procedure to minimize surgical time. 
Additionally, it would have been obvious to one of ordinary skill in the art to try to have positioned the second implantable leadless pacing device within the distal body portion of the distal holding section because at the time of the claimed invention there exists a clinical need to provide a dual pacing system with two implantable leadless pacing devices to wirelessly communicate with one another to convey pacing and/or sensing information to deliver synchronized therapy. This is shown by Persson et al. in Para [0052]. With the teachings of Haasl, there are a finite number of possible and predictable solutions to the recognized problem of creating a dual pacing system for synchronized therapy. The implantable devices could either be delivered one at a time by withdrawing the entire delivery device after the first device is implanted using a push member or positioning both devices in the lumen of the delivery device and using the push member to push out the first device at a first location and then the second device at a second location without needing to refill the delivery catheter with the second implantable leadless pacing device. By doing the latter, a surgeon would be able to shorten the surgical time for a patient receiving the dual pacing system. A shorter surgical time is well known to be beneficial for the patient because it decreases amount of anesthesia being used to sedate the patient. Regarding the orientation of the leadless pacing devices, fig. 6 of Haasl depicts the leadless pacing device positioned in the lumen of the delivery device in a linear position and parallel with the lumen sides. Furthermore, an extension of the lumen length to provide the space to cover the two devices would have flown naturally based on the teachings of Haasl in order to fit an additional pacing device in the delivery system. One of ordinary skill in the art, with the knowledge of the finite number of solutions, would have pursued the potential solutions with a reasonable expectation of success because the push member would simply need to push the devices into the tissue to implant them to achieve a dual chamber pacing system. See MPEP 2143 Part I section E “obvious to try”.
Moreover, positioning the implantable leadless pacing devices such that the proximal end of the second implantable leadless pacing device is located proximal of a distal most extent of the plurality of fixation elements of the first implantable pacing device such that the proximal end of the second implantable leadless pacing devices is surrounded by the plurality of fixation elements on the first implantable leadless pacing device (as shown below) would have necessarily resulted from positioning the two leadless pacing devices together in the lumen of the delivery device because there are a limited number of ways to include a second implant into the tubular member, thus it would have been obvious to align the implants in a manner as recited in claim 22 Werneth discloses the positioning of two or more implantable devices linearly in a single delivery catheter for insertion into the human body. Applying the teachings from Werneth with the teachings from Haasl and the duplication of the implantable leadless pacing device of Haasl the creation of a dual pacing system by using a delivery system that holds both devices and implants both devices would have been an obvious solution to one of ordinary skill in the art for the purpose of creating a delivery system that allows for the creation of a dual pacing system for synchronized pacing therapy to treat tachycardia or 
    PNG
    media_image1.png
    218
    550
    media_image1.png
    Greyscale
bradycardia.
Moreover, Muessig discloses in a similar delivery device, a proximal body portion (Para [0042] “A region 152 having a collapsible diameter is arranged at the proximal part of the soft tip and comprises a mesh-like structure which can be moved into the outer sheath 110”) configured to move between a first radially expanded configuration and a second radially collapsed configuration (Para [0022]” the collapsible region may comprise a metal structure having a memory effect, wherein the metal structure may elongate and reduce its diameter by applying a pulling force, and which may unfold the metal structure into its non-collapsed form when pushed out of the inner sheath. In particular, the metal structure may comprise Nitinol”) and a distal body portion (Para [0042] “a soft tip 154 at its distal part 156 which is not collapsible in diameter”) of a inner sheath of a delivery device (fig. 5: inner sheath 150). Examiner respectfully submits that because the distal soft tip 154 at part 156 is non-collapsible and proximal region 152 is collapsible, that the distal section is more rigid than the proximal region in its entirety.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the delivery device of Haasl in view of Werneth to further modify the distal holding section of Haasl to have only the proximal body portion configured to move between a first radially expanded configuration and a second radially collapsed configuration as disclosed by Muessig because doing so allows the delivery catheter to take up less space and cause less stress on the body during implantation.
Regarding claim 23, Haasl in view of Werneth and Muessig, as applied to claim 22, further teaches wherein the plurality of fixation elements on the first and second implantable leadless pacing devices include tines (Haasl: Para [0070]) movable between an elongated configuration and an anchoring configuration (fig. 6 fixation tines are in an elongated configuration and fig. 1 fixation tines are in an anchoring configuration), wherein the more rigid distal body portion has a length extending over the tines on both the first and second implantable leadless pacing devices (See above combination of Haasl in view of Werneth where the entirety of the implantable devices are contained in the delivery catheter of Werneth).
Regarding claim 25, Haasl in view of Werneth Muessig, as presented above, further disclose the first and the second implantable leadless pacing devise are not attached to each other because, in the combination, the implantable devices are not described as being attached to one another.
Claims 4-6, 24, and 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Haasl in view of Werneth and Muessig as applied to claim 1, and further in view of Eidenschink et al. (US Publication 2016/0096001 A1) herein after Eidenschink.
Regarding claims 4-6, Haasl in view of Werneth and Muessig disclose the delivery device of claim 1, but do not explicitly disclose wherein the proximal body portion is configured to move between a first expanded configuration and a second collapsed configuration; wherein when at least one of the first or second implantable leadless pacing devices are positioned adjacent to the proximal body portion, the proximal body portion is held in the expanded configuration; wherein distal actuation of the first or second implantable leadless device causes at least a portion of the proximal body portionPage 2 of 6Application No. 16/052,829Response dated March 9, 2020Response to Restriction Requirement dated February 13, 2020 to move from the expanded configuration to the collapsed configuration.
However, Eidenschink discloses, in a similar delivery device, wherein the proximal body portion is configured to move between a first expanded configuration and a second collapsed configuration (Para [0072] “pacemaker sheath 304 has a woven expandable configuration that self-biases to a reduced diameter”); wherein when at least one of the first or second implantable leadless pacing devices are positioned adjacent to the proximal body portion, the proximal body portion is held in the expanded configuration (Para [0072] “sufficiently readily expandable by simply distally displacing pacemaker sheath 304 against the leadless pacemaker such that sheath 304 expands about and envelopes leadless pacemaker”); wherein distal actuation of the first or second implantable leadless device causes at least a portion of the proximal body portionPage 2 of 6Application No. 16/052,829Response dated March 9, 2020Response to Restriction Requirement dated February 13, 2020 to move from the expanded configuration to the collapsed configuration.  (Para [0072] “pacemaker sheath 304 has a woven expandable configuration that self-biases to a reduced diameter that is at least as small as the diameter of the leadless pacemaker and is sufficiently readily expandable by simply distally displacing pacemaker sheath 304 against the leadless pacemaker such that sheath 304 expands about and envelopes leadless pacemaker. Thus, during initial implantation of the pacemaker through an introducer sheath into the patient, the pacemaker sheath can be positioned just proximal to the pacemaker”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the delivery device of Haasl in view Werneth and Muessig to further include wherein the proximal body portion is configured to move between a first expanded configuration and a second collapsed configuration; wherein when at least one of the first or second implantable leadless pacing devices are positioned adjacent to the proximal body portion, the proximal body portion is held in the expanded configuration; wherein distal actuation of the first or second implantable leadless device causes at least a portion of the proximal body portionPage 2 of 6Application No. 16/052,829Response dated March 9, 2020Response to Restriction Requirement dated February 13, 2020 to move from the expanded configuration to the collapsed configuration as disclosed by Eidenschink as a way to provide structure that allows leadless pacing device to fit within the delivery device as well as allow the material to expand and contract to better allow the surgeon to maneuver through vasculature.
Regarding claim 24, Haasl in view of Werneth and Muessig disclose the delivery system of claim 22, and Haasl in view of Werneth further disclose docking members attached to the proximal end of the implantable leadless pacing devices (Haasl: Para [0071] “The implantable device 10 may include a docking member 30 proximate the proximal end 14 of the housing 12 configured to facilitate delivery and/or retrieval of the implantable device 10. For example, the docking member 30 may extend from the proximal end 14 of the housing 12 along a longitudinal axis of the housing 12. The docking member 30 may include a head portion 32 and a neck portion 34 extending between the housing 12 and the head portion 32”), but the combination does not explicitly disclose wherein a first tether is releasably secured to the first docking member and extends proximally therefrom, wherein a second tether is releasably secured to the second docking member and extends proximally therefrom, wherein the first and second tethers are separate elements.  
However, Eidenschink discloses using releasably securing a tether to the docking members and extends proximally therefrom (fig. 4A-4G Element 422).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the combination of Haasl in view of Werneth and Muessig to further include a releasable tether to the docking members (30 of Haasl) and extends proximally therefrom for each device wherein a first tether is releasably secured to the first docking member and a second tether is releasably secured to the second docking member of the second leadless pacemaker and extends proximally therefrom as disclosed by Eidenschink as a way to retrieve the pacing devices from the body.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a second docking feature to the other leadless pacemaker and attaching a second tether releasably secured to the second docking member and extending proximally therefrom since it has been held that mere duplication of essential working parts (the tether for each of the leadless pacing devices) of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ378 (CCPA 1960).
Regarding claim 26, Haasl teaches a delivery device for delivering implantable4Application No. 16/052,829 Response dated October 23, 2020leadless pacing devices (fig. 6), the delivery device comprising: a tubular member including a lumen extending from a proximal end to a distal end thereof (Para [0099] “The distal holding section 446 may be configured to receive the implantable device 10 therein. For example, the holding section 446 may define a cavity 448 for slidably receiving the implantable device 10, and may include a distal opening 450 for slidable insertion and/or extraction of the implantable device 10 into and/or out of the cavity 448), a distal holding section located at the distal end of the tubular member and defining a cavity therein, the distal holding section having a proximal body portion and a distal body portion located distal of the proximal body portion (fig. 6: elements 446, 447, and 448 and Para [0005] “a distal holding section extending distally of a distal end of the proximal section, the distal holding section defining a cavity therein for receiving an implantable leadless pacing device”); a first implantable leadless pacing device (fig. 6: example implantable leadless cardiac pacing device 10 and Para [0073]) positioned within the distal holding section in a linear arrangement (i.e. fig. 6 depicts the implantable leadless pacing device being held in a linear arrangement), and docking members attached to the proximal end of the leadless pacemaker (Para [0071] “The implantable device 10 may include a docking member 30 proximate the proximal end 14 of the housing 12 configured to facilitate delivery and/or retrieval of the implantable device 10. For example, the docking member 30 may extend from the proximal end 14 of the housing 12 along a longitudinal axis of the housing 12. The docking member 30 may include a head portion 32 and a neck portion 34 extending between the housing 12 and the head portion 32”)  but does not explicitly disclose a second implantable leadless pacing device wherein a proximal end of the second implantable leadless pacing device includes a second docking member; a first tether releasably secured to the first docking member and extending proximally therefrom; a second tether releasably secured to the second docking member and extending proximally therefrom; wherein the first and second tethers are separate elements; with a first implantable leadless pacemaker positioned proximal of the second implantable leadless pacing device within the distal holding section; wherein the second docking member is configured to contact an electrode on a distal end of the first implantable leadless pacing device as the first device is advanced distally during delivery.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second implantable leadless pacing device since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ378 (CCPA 1960). Thus, a duplication of the implantable leadless pacing device 10 of Haasl would yield a total of two leadless pacing devices.
Furthermore, Werneth discloses multiple implantable medical devices linearly arranged in a distal holding section of a single delivery catheter (Fig. 1 and Para [0055] “Delivery device 125 is configured to deliver one implant at a time, so that multiple implants may be implanted into a single pulmonary vein, or individual implants may be implanted into different pulmonary veins during the same procedure. For example, the three implants 140 shown in the figures may be implanted into one, two or three pulmonary veins”).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the delivery system of Haasl to further include that multiple implantable medical devices linearly arranged in a distal holding section of a single delivery catheter as disclosed by Werneth as a way to deliver multiple devices to multiple locations during the same procedure to minimize surgical time. 
Additionally, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to try and have a second leadless pacemaker positioned in a linear arrangement with a first implantable leadless pacemaker positioned proximal of the second implantable leadless pacing device within the distal holding section because at the time of the claimed invention there exists a need in the art to provide a dual pacing system to wirelessly communicate with one another to convey pacing and/or sensing information to deliver synchronized therapy. This is shown by Persson et al. in Para [0052]. With the teachings of Haasl, there are a finite number of possible and predictable solutions to the recognized problem of creating a dual pacing system for synchronized therapy. The implantable leadless pacing devices could either be delivered one at a time by withdrawing the entire delivery device from the body after the first device is implanted using the push member or positioning both devices in the distal holding section lumen of the delivery device and using a push member to push out the first device at a first location and then the second device at a second location without needing to refill the delivery catheter with the second implantable leadless pacing device. By doing the latter, a surgeon would be able to shorten surgical time for a patient receiving the dual pacing system. A shorter surgical time is well known to be beneficial for the patient because it decreases amount of anesthesia being used to sedate the patient. Regarding the orientation of the leadless pacing devices, fig. 6 of Haasl depicts the leadless pacing device positioned in the lumen of the delivery device in a linear position and parallel with the lumen sides. Furthermore, an extension of the lumen length to provide the space to cover the two devices would have flown naturally based on the teachings of Haasl in order to fit an additional pacing device in the delivery system. One of ordinary skill in the art, with the knowledge of the finite number of solutions, would have pursued the potential solutions with a reasonable expectation of success because the push member would simply need to push the implantable leadless pacing devices into the tissue to implant them to achieve a dual chamber pacing system. Thus, the creation of a dual pacing system by using a delivery system that holds both implantable leadless devices would have been an obvious solution to one of ordinary skill in the art, given the present disclosures of Haasl in view Werneth for the purpose of creating a delivery system that implants a dual pacing system for synchronized pacing therapy to treat tachycardia or bradycardia. See MPEP 2143 Part I section E “obvious to try”.
Furthermore, Eidenschink discloses releasably securing a tether to the docking member of the leadless pacemaker and extending proximally therefrom (fig. 4A-4G, Element 422).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the delivery device of Haasl in view of Werneth to further include a first tether releasably secured to the first docking member and extending proximally therefrom as disclosed by Eidenschink as a way to securely release the pacing devices from the delivery device into the body.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second docking feature for the other leadless pacemaker and attaching a second tether releasably secured to the second docking member and extending proximally therefrom since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ378 (CCPA 1960). The docking members and tethers on each device would therefore inherently be separate elements because they would be on separate leadless pacing devices. 
Moreover, Examiner respectfully submits that the established combination as described above would necessarily allow for the second docking member to contact an electrode on the distal end of the first implantable leadless pacing device as the first device is advance distally during delivery because to push the distal device out of the delivery catheter it would need to contact an end of more proximal device to allow for it to move laterally out of the delivery device.
Regarding claim 27, the combination, as recited above, of Haasl in view of Eidenschink, and Werneth further discloses wherein the proximal end of the second implantable leadless pacing device is surrounded by a plurality of fixation elements on the first implantable leadless pacing device with the proximal end of the second implantable leadless pacing device located proximal of a distal most extent of the plurality of fixation elements of the first implantable pacing device wherein the first and the second implantable leadless pacing devices are not attached to each other because positioning the implantable leadless pacing devices such that the proximal end of the second implantable leadless pacing device is located proximal of a distal most extent of the plurality of fixation elements of the first implantable pacing device such that the proximal end of the second implantable leadless pacing devices is surrounded by the plurality of fixation elements on the first implantable leadless pacing device (as shown in the annotated figure below) would have necessarily resulted from positioning the two leadless pacing devices together in the lumen of the delivery device. Werneth discloses the positioning of two or more implantable devices linearly in a single delivery catheter for insertion into the human body. Applying the teachings from Werneth with the teachings from Haasl and the duplication of the implantable leadless pacing device of Haasl the creation of a dual pacing system by using a delivery system that holds both devices and implants both devices would have been an obvious solution to one of ordinary skill in the art for the purpose of creating a delivery system to implant a dual pacing system for synchronized pacing therapy to treat tachycardia or bradycardia.
Regarding claim 29, Haasl further teaches wherein the distal body portion is more rigid than the proximal body portion (Haasl: fig. 6 proximal section 486 and distal section 488 of distal holding section and  when referring to the reinforcement cable, the cable is described in Para [0103] as “the distal section 488 may be more tightly wound than the proximal section 486”: examiner respectfully submits that the tighter wound section of the coil provides greater rigidity to the delivery device a coil that has a larger distance between windings is more flexible than a coil having a smaller pitch)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haasl in view of Werneth and Muessig as applied to claim 1, and further in view of Grice, III et al.  (US Publication 2006/0293559 A1) herein after Grice.
Regarding claim 8, the combination of Haasl in view Werneth and Muessig disclose the delivery device of claim 1 and the second implantable leadless device and the first implantable leadless device as shown above, but the combination as shown above does not explicitly disclose wherein a proximal end of the second implantable leadless pacing device is nested within a distal end region of the first implantable leadless pacing device.
However, Grice discloses wherein a proximal end of a second device is nested within a distal end region of a first device (Para [0033] “According to various embodiments, the cleaning tube 14 can be an elongate rigid structure. Moreover, the cleaning tube 14 can be sized such that it is capable of being inserted into the access lumen 32 of a conventional access device 30 while simultaneously receiving a conventional scope 40 within the conduit portion 17. Accordingly, as shown in FIGS. 3 and 4, the cleaning tube 14 can be sized as to be interposed between the access device 30 and the scope 40, for example, in a nested arrangement of components of the scope cleaner system 10).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the delivery device of Haasl in view of Werneth and Muessig to have the implantable devices in the nested configuration of Grice wherein a proximal end of a second device is nested within a distal end region of a first device as a way to save space in the holding section of the delivery catheter of Haasl. 
Additionally, positioning the implantable leadless pacing devices such that a proximal end of the second implantable leadless pacing device is nested within a distal end region of the first implantable leadless pacing devices (as shown below) would have necessarily resulted from positioning the two leadless pacing devices together in the lumen of the delivery device. Werneth discloses the positioning of two or more implantable devices linearly in a single delivery catheter for insertion into the human body. Grice discloses nesting two devices together. Applying the teachings from Werneth and Grice, along with the teachings from Haasl and the duplication of the implantable leadless pacing device of Haasl the creation of a dual pacing system using a delivery system that holds both implantable leadless pacing devises in a nested configuration would have been an obvious solution to one of ordinary skill in the art for the purpose of creating a dual pacing system for synchronized pacing therapy to treat 
    PNG
    media_image1.png
    218
    550
    media_image1.png
    Greyscale
tachycardia or bradycardia.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haasl in view of Werneth and Muessig as applied to claim 1, and further in view of Demmer et al. (US Publication 2016/0310722 A1) herein after Demmer.
Regarding claim 9, Haasl in view of Werneth and Muessig disclose the delivery system of claim 1, but does not explicitly disclose wherein the second implantable leadless pacing device has a smaller cross-sectional area than the first implantable leadless pacing device.
However, Demmer discloses wherein the second implantable leadless pacing device has a smaller cross-sectional area than the first implantable leadless pacing device (Para [0033] “In other examples, housing 50 may have the same or similar length as housing 60 but a smaller outer diameter”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the delivery system of Haasl in view of Werneth and Muessig to further include wherein the second implantable leadless pacing device has a smaller cross-sectional area than the first implantable leadless pacing device as disclosed by Demmer as a way to have the implantable devices more readily fit into the distal lumen of the delivery device.
Regarding claim 10, Haasl in view of Werneth and Muessig disclose the delivery system of claim 1, but do not explicitly disclose wherein the second implantable leadless pacing device has a similar cross-sectional area to the first implantable leadless pacing device.
However, Demmer discloses that the second implantable leadless pacing device has a similar cross-sectional area to the first implantable leadless pacing device (Para [0033] “In some examples, housing 50 has the same or similar diameter but a shorter length than housing 60”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the combination of Haasl in view Werneth and Muessig to comprise a second implantable device that has a similar cross-sectional area to the first implantable leadless pacing device as disclosed by Demmer as a substitution of one known element (the leadless devices with different cross-sectional areas) with another known element (the leadless devices with similar cross-sectional areas) to better suit a patient who may need such a device configuration. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haasl in view of Werneth and Muessig as applied to claim 1, and further in view of Schmidt et al. (US Publication 2015/0051682 A1) herein after Schmidt.
Regarding claim 11, the combination of Haasl in view of Werneth and Muessig disclose the delivery device of claim 1, but the combination alone does not explicitly disclose an atraumatic element positioned on a proximal end of the second implantable leadless pacing device.
However, Schmidt discloses, in a similar device, an atraumatic element positioned on a proximal end of the second implantable leadless pacing device (Para [0046] “The spherical shape of the head portion 32 may provide an atraumatic profile, inhibiting tissue growth or entanglement around the docking member 30”).  
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the claimed invention to have modified the delivery device Haasl in view of Werneth and Muessig to further include the atraumatic element positioned on a proximal end of the second implantable leadless pacing device as disclosed by Schmidt as a way to prevent tissue ingrowth or entanglement around the docking member (Schmidt Para [0046]). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Haasl in view of Werneth and Eidenschink as applied to claim 26, and further in view of Schmidt. 
Regarding claim 30, Haasl in view of Werneth and Eidenschink disclose the device of claim 26, but do not explicitly disclose at least a portion of a proximal facing surface of the second docking member include a separate atraumatic layer.
However, Schmidt discloses at least a portion of a proximal facing surface of the docking member include a separate atraumatic layer (fig. 4A: head portion 32 is a spherical shape and provides an atraumatic profile (see paragraph [0046])).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the claimed invention to have modified the delivery device Haasl in view of Werneth and Eidenschink to further include at least a portion of a proximal facing surface of the second docking member include a separate atraumatic layer as disclosed by Schmidt as a way to prevent tissue ingrowth or entanglement around the docking member (Schmidt Para [0046]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792